Citation Nr: 0808751	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative changes, left knee.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision granted a 20 percent rating 
for the service-connected back disorder, continued a 10 
percent rating for the service-connected left knee 
disability, and denied service connection for a skin 
condition.  

When the case was previously before the Board, in August 
2006, it was remanded for records and examination of the 
veteran.  All pertinent and available records have been 
obtained and the veteran has been given the requested 
examinations.  The Board now proceeds with its review of the 
appeal.  

The issue of entitlement to a disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have chloracne or other skin 
disorder related to Agent Orange or other herbicides.  

2.  The veteran does not have a current skin disorder as the 
result of disease or injury, including exposure to hazardous 
chemicals, during his active service.  

3.  As of April 24, 2007, and not prior thereto, the service-
connected left knee disability is manifested by slight 
instability.  

4.  The service-connected degenerative changes of the left 
knee are manifested by pain, effusion, swelling, crepitation 
and joint line tenderness, as well as a reduction of flexion 
to 105 degrees, considering pain and fatigability on 
repetitive use.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  As of April 24, 2007, and not prior thereto, the criteria 
have been met for a 10 percent rating for instability related 
to the service-connected degenerative changes of the left 
knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. Part 4, including § 4.7 and Code 5257 
(2007).  

3.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59 
and Codes 5003, 5010, 5260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in May 2003, and updated in August and 
October 2003, that fully addressed all four notice elements 
and was sent prior to the initial AOJ decision in February 
2004.  The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was not asked to submit any evidence and/or 
information in his possession to the AOJ.  However, he was 
told that it was ultimately his responsibility to provide 
evidence to support his claim and a reasonable person would 
have understood this a requiring the submission of any and 
all supporting evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
required in Dingess was not provided until March 2007, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed skin condition.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records.  It has been determined that there are no records of 
exposure to herbicides during the veteran's active service.  
The appellant was afforded a VA medical examination.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for a Skin Disorder

In his claim, the veteran reported that he had been treated 
for various skin disorders/symptoms over the past several 
years, including itching, pseudofolliculitis barbae, having 
moles or cysts removed, and dry skin.  He reports that he 
served in Korea for 171/2 months in 1953 and 1954 and spent 
many months in the combat engineers clearing the 
demilitarized zone (DMZ) of foliage and perhaps came in 
contact with chemicals used to kill foliage.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The agency of original jurisdiction has searched for records 
of chemicals being used to defoliate the area during the 
veteran's time at the Korean DMZ and none were found.  The 
veteran reports that he worked in demolition.  The Board does 
not doubt that demolition and other mechanical means were 
used to clear the DMZ.  The use of chemicals for defoliation 
of the Korean DMZ in 1953 and 1954 remains speculative, 
without any competent evidence to support the claim.  

The veteran has not claimed any skin disease in service and 
the service medical records do not document any chronic skin 
disease.  On examination for separation from service in July 
1955, the veteran's skin was found to be normal.  There were 
no skin abnormalities on the initial VA examination in 
December 1955.  

Thereafter, many years passed without any competent evidence 
of a skin disability.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

There is no competent medical evidence linking a current skin 
condition to service.  See 38 C.F.R. § 3.159(a); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The VA clinical records reflect current skin disorders.  When 
the veteran was seen at the VA dermatology clinic, in 
February 2006, his scalp and face were clear, except for a 
few hyperpigmented papules in the beard area.  The upper 
extremities were clear.  The lower extremities had 1+ pitting 
edema.  The veteran was wearing compression stockings.  There 
was no erythema or ulceration noted.  His feet had 
interdigital scale and trace maceration between toes.  The 
assessment was seborrheic dermatitis, mild pseudofolliculitis 
barbae, stasis dermatitis, tinea pedis, and xerosis, 
pruritis.  Topical treatments were recommended.  There was no 
opinion as to the etiology of the conditions.  

The veteran was also examined by VA in April 2007.  The 
assessment was seborrheic dermatitis of the face and scalp, 
currently controlled on medication, no evidence of rash; 
chronic stasis dermatitis, left foot, currently controlled on 
medication, no evidence of dermatitis at this time; and 
pseudofolliculitis barbae, no evidence on present 
examination.  The examiner restated that the conditions were 
currently controlled with treatment and there were no active 
lesions.  The examiner could not offer an opinion regarding 
the conditions being related to defoliant exposure.   

The examiner, on the April 2007 VA examination, noted that 
the veteran's conditions were not on the presumptive list of 
conditions caused by exposure to Agent Orange or other 
defoliant agent.  Chloracne is the only skin disease with a 
known association to exposure to herbicides, such as Agent 
Orange.  38 C.F.R. § 3.309(e) (2007).  As required by law, 
the Secretary of Veterans Affairs, under authority of the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, Section 201(d), has determined that a 
presumption of service connection for other skin conditions 
is not warranted based on exposure to herbicides.  72 Fed. 
Reg. 32395-32407 (June 12, 2007).  

Conclusion

In the absence of disease or injury during service, a post 
service continuity of symptomatology, and any competent 
medical evidence linking the current skin conditions to 
service, the claim must be denied.  The separation 
examination and the VA examination shortly after service 
combine with the passage of many years without competent 
evidence of a skin condition to form a preponderance of 
evidence showing that the current skin conditions were not 
incurred or aggravated as the result of disease or injury 
during service, and particularly as a result of exposure to 
chemicals during service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Increased Rating for Left Knee

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, the rating criteria were provided to the 
veteran in the August 2004 statement of the case.  In his 
appeal, the veteran discussed the rating criteria, 
establishing that he had actual knowledge of the rating 
schedule and its requirements for a higher rating for his 
service-connected left knee disability.  The March 2007 
letter notifying the veteran in accordance with Dingess, 
discussed above, notified the veteran that in evaluating 
disabilities, VA considered nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  He was 
given several examples of the kinds of evidence considered.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board has considered all evidence of record, including 
the extensive VA clinical notes.  The notes document frequent 
complaints of knee pain and treatment including injections.  
Only those clinical notes that discuss the extent of the 
disability will be discussed in detail.  

The veteran asserts that 38 C.F.R. § 4.59 supports his claim.  
That regulation provides that at least the minimum 
compensable rating will be assigned for joints that are 
actually painful.  The veteran already has that minimum 
rating - 10 percent.  The regulation also discusses 
crepitation as evidence of disease.  The crepitation or 
crepitus frequently mentioned in the VA clinical records has 
been considered in assigning the current 10 percent rating.  
The regulation does not say that crepitation, or any other 
manifestations, warrant a rating in excess of the minimum 10 
percent.  See 38 C.F.R. § 4.59 (2007).  

Diagnostic codes for arthritis, 5003, 5010, provide a 10 
percent rating for a joint, such as the knee, when there is 
X-rays evidence of arthritis and some limitation of motion.  
38 C.F.R. Part 4, § 4.71a, Codes 5003, 5010 (2007).  The 
X-ray studies of record confirm the presence of arthritic 
changes in the service-connected left knee, so the limitation 
of knee motion qualifies the veteran for a minimum rating 
under these diagnostic codes.  The extent of the X-ray 
findings does not affect the rating, which is based on the 
resultant functional impairment.  

In assessing whether a higher rating is warranted, the Board 
has looked beyond the minimum ratings provided by 38 C.F.R. 
§ 4.59 and diagnostic codes 5003, 5010, and has considered 
all relevant codes for assigning a higher rating for the left 
knee.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, as discussed by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that case, the Court 
discussed the applicability of Sections 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007) .  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2007).  
In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied 
the principles of DeLuca to the rating of knees.  

Turning to the knee rating criteria, there is no evidence of 
impairment of the femur with malunion or nonunion ratable 
under 38 C.F.R. Part 4, Code 5255 (2007).  There is no 
evidence of ankylosis ratable under 38 C.F.R. Part 4, Code 
5256 (2007).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2007).  

On VA examination in October 2003, the knee ligaments were 
stable and drawer tests were negative.  An August 2005 VA 
clinical record reflects a negative Lachman's test.  On 
orthopedic consult in September 2005, there were negative 
Lachman and anterior and posterior drawer tests.  The veteran 
was seen at the VA rheumatology clinic in July and October 
2006.  The knee had a full range of motion with crepitus and 
joint line tenderness.  There were no complaints or findings 
of instability.  On VA examination of the veteran's knees on 
April 24, 2007, the medial lateral ligament was slightly 
loose and anterior-posterior movement was loose with a 1+ 
Lachman test.  The diagnosis was degenerative arthritis of 
the left knee with minor limitation of motion and 
instability.  These medical records establish, by a 
preponderance of evidence, that there was no ratable 
instability prior to the April 24, 2007 VA examination; and, 
that examination showed the presence of slight instability, 
which can be assigned an additional 10 percent rating, as of 
the date of the examination.  

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  See also Johnson v. Brown, 9 Vet. App. 7,11 
(1996).  

There is no evidence of a dislocated semi-lunar cartilage 
(menicsus) ratable under 38 C.F.R. Part 4, Code 5258 (2007).  
On VA examination in October 2003, a McMurray test was 
negative.  

There is no evidence of knee surgery, whose residuals could 
be rated under 38 C.F.R. Part 4, Code 5259 (2007).  

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2007).  The examinations repeatedly showed that 
extension went to the normal position of 0 degrees, so an 
additional rating under these criteria is not warranted.  See 
38 C.F.R. § 4.71, Plate II (2007).  

There is no evidence of impairment of the tibia and fibula 
with nonunion or malunion ratable under 38 C.F.R. Part 4, 
Code 5262 (2007).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2007).  

On VA examination in May 2003, extension and flexion were 
considered normal, at 0 and 135 degrees, respectively.  The 
report of the October 2003 VA examination shows that left 
knee motion was from 0 degrees extension to 130 degrees 
flexion, with pain.  When the veteran was seen for an 
orthopedic consultation, in September 2005, a range of left 
knee motion from 0 to 130 degrees was recorded.  On the April 
2007 examination, the range of active and passive range of 
motion was from 0 to 115 degrees with a complaint of pain at 
the end of motion.  The examiner expressed an opinion that 
there was an additional limitation of motion of 10 degrees 
flexion due to pain and fatigability on repetitive use.  That 
would reduce the left knee flexion to 105 degrees.  That does 
not approximate the 60 degree position for which the rating 
code provides a noncompensable evaluation, or the 45 degree 
position required for the current 10 percent rating.  It 
certainly does not approximate the limitation to 30 degrees, 
which is required for the next higher rating, 20 percent.  
38 C.F.R. § 4.7 (2007).  

Conclusion

While the veteran may believe that the severity of his knee 
disability warrants a higher evaluation, the objective 
findings of the trained medical personnel provide the most 
probative evidence as to the extent of the disability and 
whether the criteria for an increased rating have been met.  
In this case, the VA clinical records and examination reports 
provide a preponderance of evidence that while the service-
connected left knee disability causes some loss of motion, 
that impairment does not approximate any applicable criteria 
for a rating in excess of the current 10 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) 
and whether staged ratings should be assigned.  We conclude 
that, other than the additional rating assigned due to 
instability, the service-connected left knee disability 
manifested by loss of motion has not significantly changed 
and uniform rating is appropriate in this case.  At no time 
during the rating period has the loss of motion exceeded the 
criteria for a 10 percent rating.  





ORDER

Service connection for a skin disorder is denied.  

As of April 24, 2007, and not prior thereto, an additional 10 
percent rating is granted for instability related to the 
service-connected degenerative changes of the left knee.  
This grant is subject to the law and regulations pertaining 
to monetary awards.  

A disability rating in excess of 10 percent for limitation of 
motion due to the service-connected degenerative changes of 
the left knee is denied.  


REMAND

In Overton v. Nicholson, 20 Vet. App. 427 (2006), the Court 
found that where the statutory notice identifies several 
issues claimed by the appellant, but leaves out one or more 
other issues, such notice is inadequate with respect to those 
issues not identified.  In Overton, at 443, the Court noted 
that the notice letter mentioned several conditions, but 
there was no mention of an increased rating claim for tinea.  
Thus, the Court held, the letter could not be considered 
informative on the tinea claim.  The court explained that 
although the general information provided to Mr. Overton 
regarding his other increased rating claims was equally true 
for his tinea claim, nothing in the notice letter notified 
him of that fact.  Thus, the Court found that the tinea claim 
had to be remanded for proper notice addressing tinea.  

The notice in this case presents a fact pattern on all fours 
with Overton.  The May 2003 VCAA notice letter told the 
veteran that, "To establish entitlement for an increase 
evaluation in your service connected left knee condition, the 
evidence must show the disability increased in severity."  
There was no mention of the service-connected back disability 
in the May 2003 letter or in the subsequent letters of May 
2003 and August 2003.  In fact, even though the RO increased 
the rating for the service-connected back disability from 10 
to 20 percent, it never provided the veteran the notice 
required by VCAA regarding the service-connected back 
disability.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
claim for a disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is REMANDED to 
the AMC for the following action:

1.  The RO must review the claims file 
and ensure that all statutory/regulatory 
notice obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be 
notified of the evidence needed to 
substantiate a claim for an increased 
rating for his service-connected back 
disorder.  

2.  Thereafter, the AMC should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


